Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6-7, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (“Shen”) (US 20190124407 A1) in view of Jowett et al. (“Jowett”) (US 20190007378 A1).

Regarding claim 1, Shen teaches A cable distribution system [Figure 1] comprising: 
(a) a head end connected to a plurality of customer devices through a transmission network that includes a remote fiber node [Figure 1, headend includes data center 106 in which vCMTS resides, ¶0010, connected to remote fiber nodes 114, 116, 118 ¶0012 being fiber nodes RPHY ¶0010], that converts received data to analog data suitable to be provided on a coaxial cable for said plurality of customer devices [Figure 1 shows remote nodes 104 connected via fiber i.e. coaxial to devices 102, see ¶0002, ¶0010 teaches cable internet implementation known to include coaxial cable known in the art of CMTS to provide analog data], where said head end includes at least one server each of which includes a respective processor [Figure 1 shows data center with server ¶0014 in headend 106]; 
(b) a plurality of vCores instantiated on one of said at least one servers of said head end configured within a container to provide services to said plurality of customer devices through said transmission network [Figure 1, each vCMTS instances 132, each of which is considered a vCore i.e. software module for PHY processing CMTS service on a remote device, ¶0014-16, see ¶0025 where each instance provides service i.e. downstream traffic to devices 104 and further to end devices 102, within a “container” i.e. the service cluster 124 ¶0014-18], where each of said vCores includes a service endpoint that is accessible from within said container [¶0016 Figure 1 each instance is a service endpoint accessible via connection that is within the service cluster 124 such as from 120 by load balancer and accessible via a NAT table thus these instances have private addresses hidden from outside network] while each of said vCores does not include a service endpoint that is directly accessible from a network address exterior to said container [¶0016, instances isolated from outside device, all traffic goes to IP address of load balancer 120 thus no service endpoint directly accessible to outside devices, also evidenced by use of NAT thus hiding access directly to virtual cores]; (c) a gateway instantiated on said one of said at least one servers of said head end within said container that provides access to each of said plurality of vCores using said service endpoint [¶0016-21, gateway is load balancer 120] over a non-encrypted channel [¶0016-22 load balancer in delivering inbound traffic to vCMTS does not do any encryption thus non-encrypted channel]; (d) said gateway provides access to said gateway from a network address exterior to said container [Figure 1 shows connections to exterior of container 124 using load balancer 120 ¶0013].
Shen teaches a channel between virtual core instances, gateway and remote device but does not specify the connection between remote node and gateway is encrypted however Jowett teaches a gateway instantiated on said one of said at least one servers of said head end within said container that provides access to each of said plurality of virtual instances using said service endpoint over a non-encrypted channel, and said gateway provides access to said gateway from a network address exterior to said container over an encrypted channel [¶0034-39, ¶0046-50, communications to / from gateway being the virtualization layer and vSwitch to the outside network are over encrypted channel as the vSwitch encrypts data from the VM going out to the network to a remote host, and decrypts information to the VMs i.e. virtual processors thus over unencrypted channel].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify encrypted communication exterior to the gateway and unencrypted channels within a host container to a virtual instance as in Jowett. Shen teaches a channel between gateway and vCores that involves no step of encrypting data thus can be concluded to be an unencrypted channel however it would have been obvious to specify the channel between gateway and vCore to be unencrypted and the data to exterior remote devices to be encrypted as in Jowett who teaches this allows for securing a VM’s network communications transparent to the VM and without exposing communications to host administrators ¶0005.

Regarding claim 2, Shen-Jowett teaches:
The cable distribution system of claim 1 wherein said head end connected to said plurality of customer devices through said transmission network includes a plurality of remote physical nodes that include physical layer processing and provide data suitable for said plurality of customer devices [Figure 1, headend includes data center 106 in which vCMTS resides, ¶0010, connected to remote fiber nodes 114, 116, 118 ¶0012 being fiber nodes RPHY ¶0010 providing service to plurality of end devices].

Regarding claim 6, Shen-Jowett teaches:
The cable distribution system of claim 1 wherein each of said plurality of vCores does not include an externally addressable IP address to said container [Shen ¶0016, “load balancer 120 may control inbound (i.e., upstream) traffic and outbound (i.e., downstream) traffic thus ones of plurality of nodes 104 may only need to know the Internet Protocol (IP) address (e.g., virtual IP address) of load balancer 120” and “Plurality of devices 102 may be isolated from plurality of vCMTS instances 132 and may interact with load balancer 120. Embodiments of the disclosure may utilize several different forwarding protocol types that load balancer 120 may support. These protocols may comprise, but are not limited to, network address translation (NAT), direct routing (DR), tunneling, and full NAT” thus showing isolation from container 124 and devices 102, the use of NAT showing private addresses of vCMTS instances that are hidden from exterior devices 102 as load balancer translates to public address for communicating with exterior network, and service cluster 124 being container thus IP address for container not externally addressable].

Regarding claim 7, Shen-Jowett teaches:
The cable distribution system of claim 1 wherein said gateway includes a virtual network interface to provides said access to each of said plurality of vCores using said service endpoint over said non-encrypted channel [Shen ¶0016-20 using NAT table considered to include addresses and thus service endpoint and non-encrypted channel as in Jowett ¶0046-50 see rationale for combination of claim 1].

Regarding claim 9, Shen-Jowett teaches:
The cable distribution system of claim 1 wherein said gateway does not said provides access to said gateway from said network address exterior to said container over a non-encrypted channel [Jowett ¶0046-50 communication over encrypted channel from outside devices thus not over non-encrypted channel see rationale for combination of claim 1].

Regarding claim 12, Shen-Jowett teaches:
The cable distribution system of claim 1 wherein said gateway provides said access to respective said plurality of vCores using a full list of available said plurality of vCores [Shen ¶0016-20 wherein NAT used between load balancer and service cluster comprising active instances considered a list of available vCores that are included in destination list in NAT table].

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (“Shen”) (US 20190124407 A1) in view of Jowett et al. (“Jowett”) (US 20190007378 A1) and Kawasaki et al. (“Kawasaki”) (US 20180375897 A1).

Regarding claim 3, Shen-Jowett teaches:
The cable distribution system of claim 1 wherein each of said vCores is accessible by said gateway from said service endpoint [¶0016-20 of Shen, Figure 1 shows virtual CMTS instances accessible by load balancer i.e. gateway thus service endpoint of virtual CMTS instances provide access to load balancer via the links shown between 124 and 120].
Shen teaches vCores but not a command line however Kawasaki teaches wherein each of said vCores includes a respective command line that is accessible [¶0016-17, virtual machines simulate SSH for command line access].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify that the instances or virtual cores implement a command line interface accessible for access via a gateway. Shen teaches a gateway accessing service endpoint of virtual core but does not teach command line however it would have been obvious to implement a command line as in Kawasaki who teaches this for access to VMs which may include virtual core elements and allows for improved fidelity of virtual machines running these virtual processing units ¶0017.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (“Shen”) (US 20190124407 A1) in view of Jowett et al. (“Jowett”) (US 20190007378 A1) and CN 102055737 A (‘737).

Regarding claim 4, Shen-Jowett teaches:
The cable distribution system of claim 1 wherein each of said vCores is accessible by said gateway from said service endpoint [¶0016-20 of Shen, Figure 1 shows virtual CMTS instances accessible by load balancer i.e. gateway thus service endpoint of virtual CMTS instances provide access to load balancer via the links].
Shen teaches accessing via load balancer gateway but not telnet however ‘737 teaches wherein each of said plurality of vCores is accessible by using telnet [telnet or FTP mode remote login to specific vCPU, ¶0065-66 telnet request to vCPU].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the use of telnet in transfers to virtual components. Shen already teaches a load balancer communicating with the virtual elements but does not specify communication to virtual elements including telnet however it would have been obvious to specify telnet to facilitate hardware threads for maintenance and fault location using telnet or FTP and access specific virtual components ¶0003.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (“Shen”) (US 20190124407 A1) in view of Jowett et al. (“Jowett”) (US 20190007378 A1) and Sun et al. (“Sun”) (US 20180302299 A1).

Regarding claim 5, Shen-Jowett teaches:
The cable distribution system of claim 1.
Shen teaches instantiated vCore but not with a pod however Sun teaches wherein each of said plurality of vCores is instantiated within a respective pod [Figure 2, ¶0058, Pod group with each pod considered vCore].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the use of a pod in which the vCores are instantiated. Shen teaches a service cluster in which there are virtual instances 124 in Figure 1 however it is not expressly taught that these service cluster include a pod, but it would have been an obvious combination to specify a pod in the service cluster in which the virtual instances are contained as in Sun who teaches ¶0058 pods are typically used in providing common services and applications and include common SLAs for QoS ¶0058-62. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (“Shen”) (US 20190124407 A1) in view of Jowett et al. (“Jowett”) (US 20190007378 A1) and Mutnuru (US 10567288 B1).

Regarding claim 8, Shen-Jowett teaches:
The cable distribution system of claim 1 wherein said gateway provides said access to each of said plurality of vCores [Shen ¶0016-20].
Shen teaches access to vCores but not addresses resolved by DNS however Mutnuru teaches  each of virtual cores that is resolved based upon a domain name system controller included within said container [Column 10 ll 55- column 11 ll 1-3, Figure 1 17A, device 20A, treats addresses learned from DNS server 25 for virtual service instances executing on service nodes 10, DNS server resolving IP address column 8 ll 32-50 as device learns the addresses thus resolved].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the use of a controller connected to DNS to resolve virtual instances via a controller. Shen teaches IP addresses but does not teach connection with DNS for resolving however it would have been obvious to incorporate a controller for DNS correspondence as in Mutnuru “for automatic discovery, scaling, and load balancing of a plurality of virtual service instances of a plurality of cloud data centers within an SDN/NFV environment” as in column 2 ll 5-20. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (“Shen”) (US 20190124407 A1) in view of Jowett et al. (“Jowett”) (US 20190007378 A1) and Zang et al. (“Zang”) (US 20150121377 A1).

Regarding claim 10, Shen-Jowett teaches:
The cable distribution system of claim 1 wherein said gateway provides said access to respective said plurality of vCores by identifier [¶0013-20 of Shen, load balancer uses NAT which includes names of vCores].
Shen teaches identifying vCores but does not teach assigning names to entities comprising the vCore however Zang teaches identifier may be a name [¶0061 vCPU identifier may be a name].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the use of storage for storing names as identifiers for virtual instances as in Zang. Shen teaches a NAT table thus a table with identifiers for the end virtual instances and it would have been obvious to further include a name for the virtual cores as in Zang who teaches this is a known identifier for a vCPU among other possible identifiers used to uniquely indicate the target vCPU ¶0061.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (“Shen”) (US 20190124407 A1) in view of Jowett et al. (“Jowett”) (US 20190007378 A1) and Horspool (US 20150212902 A1).

Regarding claim 11, Shen-Jowett teaches:
The cable distribution system of claim 1 wherein said gateway provides said access to respective said plurality of vCores filtered [Shen ¶0016-20 NAT tables considered filtered by a value e.g. IP of virtual core load balancer 120 providing access to].
Shen teaches gateway providing access but does not teach a list filtered by name however Horspool shows that lists to destination devices can be filtered by name [¶0037 filtered list of IP names and addresses].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify a list for accessing virtual devices that is filtered by names. Shen teaches a filtered list but does not specify filtered by name however Horspool teaches lists of devices filtered by “IP name”  for expedited processing of requests ¶0037. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150092531 A1 Figure 1, US 20210136050 A1 Figure 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478